18-01433-smb            Doc 36     Filed 11/21/19       Entered 11/21/19 11:08:04                 Main Document
                                                       Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            :
 In re:                                                     :            Chapter 11
                                                            :
 SUNEDISON, INC., et al.,                                   :            Case No. 16-10992 (SMB)
                                                            :
                         Reorganized Debtors.1                           (Jointly Administered)
                                                            :
                                                            :
 SUNEDISON LITIGATION TRUST,                                :
                                                            :            Adv. Pro. No. 18-01433 (SMB)
                                       Plaintiff,           :
                                                            :
                         – against –
                                                            :
 GENERAL ELECTRIC COMPANY,                                  :
                                                            :
                                       Defendant.           :
                                                            :

          AMENDED STIPULATION AND ORDER SETTING DISCOVERY SCHEDULE

                  WHEREAS, the SunEdison Litigation Trust (the “Plaintiff”) and General

Electric Company (the “Defendant”, together with the Plaintiff, the “Parties”) enter into a

stipulation and order (the “Stipulation”) as required by Rule 7026 of the Federal Rules of

Bankruptcy Procedure, setting a discovery schedule which Stipulation was “So Ordered” by the

Court on May 14, 2019 [Dkt. #26]; and

1
          The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
tax identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings, Inc.
(2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind California
Holdings, LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc. (6443); SunEdison
International, Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx (1969); SunEdison
Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc. (7782); SunEdison Canada,
LLC (6287); Enflex Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC
(5886); SunEdison International, LLC (1567); Sun Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373);
SunEdison Residential Services, LLC (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable
Holdings 1, LLC (6273); Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind
Panhandle Holdings III, LLC (4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A);
EverStream HoldCo Fund I, LLC (9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind Holdings,
LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE Waiawa Holdings, LLC
(9757); SunE Minnesota Holdings, LLC (8926); SunE MN Development Holdings, LLC (5388); SunE MN Development,
LLC (8669); Terraform Private Holdings, LLC (5993); Hudson Energy Solar Corporation (3557); SunE REIT-D PR, LLC
(5519); SunEdison Products, LLC (4445); SunEdison International Construction, LLC (9605); Vaughn Wind, LLC
(4825); Maine Wind Holdings, LLC (1344); First Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and
EchoFirst Finance Co., LLC (1607). The address of the Reorganized Debtors’ corporate headquarters is Two CityPlace
Drive, 2nd floor, St. Louis, MO 63141.

57533/0001-18052612v1
18-01433-smb            Doc 36   Filed 11/21/19    Entered 11/21/19 11:08:04           Main Document
                                                  Pg 2 of 3


                  WHEREAS, Plaintiff and Defendant have worked diligently to complete fact

discovery on of before January 31, 2020; and

                  WHEREAS, despite the Parties’ best efforts, fact discovery will not be complete

by January 31, 2020 and therefore the Parties seek to extend discovery deadlines by

approximately 90 days;

                  IT IS HEREBY ORDERED AS FOLLOWS:

                  1.       Initial   required   disclosures   shall   be   completed    by   May    31,

2019.[SMB:11/21/19]

                  3.       Fact discovery shall be completed by April 30, 2020.

                  4.       Any party which has the burden of proof on a matter shall submit their

expert report by June 1, 2020.

                  5.       Rebuttal expert reports, if any, shall be submitted by July 1, 2020.

                  6.       Expert discovery shall be completed by August 1, 2020.

                  7.       A proposed final pretrial order shall be submitted by August 15, 2020.

                  8.       A final pretrial conference shall be held on September 10th, 2020.



            [The remainder of this page is intentionally blank. Signature page to follow]




                                                    -2-
57533/0001-18052612v1
18-01433-smb            Doc 36   Filed 11/21/19    Entered 11/21/19 11:08:04     Main Document
                                                  Pg 3 of 3




Stipulated and agreed as to form and substance:

Dated: New York, New York
       November 1, 2019

                                                  COLE SCHOTZ P.C.

                                                  /s/ Daniel F. X. Geoghan
                                                  Warren A. Usatine
                                                  Daniel F. X. Geoghan
                                                  Felice Yudkin
                                                  1325 Avenue of the Americas
                                                  19th Floor
                                                  New York, New York 10019
                                                  Telephone: (212) 752-8000
                                                  Facsimile: (212) 752-8393
                                                  Counsel to Plaintiff

Dated: Boston, MA
       November 1, 2019

                                                  CHOATE, HALL & STEWART LLP

                                                  /s/ J.P. Jaillet
                                                  J.P. Jaillet
                                                  Two International Place
                                                  Boston, MA 02110
                                                  Telephone: (617) 248-5259
                                                  Facsimile: (617) 248-4000
                                                  Counsel to Defendant


SO ORDERED:

Dated: November 21st, 2019
       New York, New York

                                                         /s/ STUART M. BERNSTEIN
                                                         Honorable Stuart M. Bernstein
                                                         United States Bankruptcy Judge




                                                   -3-
57533/0001-18052612v1
